Citation Nr: 1107634	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-40 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2008 which granted service connection for PTSD, and assigned a 30 
percent rating, effective December 12, 2006.  In April 2010, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  


FINDINGS OF FACT

1.  Throughout the appeal period, PTSD was manifested by symptoms 
resulting in difficulty in establishing and maintaining effective 
work and social relationships.  

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated 
in November 2007, prior to the adjudication of the claim, the RO 
advised the claimant of the information necessary to substantiate 
the claim for service connection for PTSD, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The issue is an initial rating issue, and the Federal Circuit 
Court has held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Nevertheless, in November 2007 letter, the 
Veteran was informed of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of personal 
observations from other individuals.  He was informed that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  This notice was in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the 
Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's service 
treatment records have been obtained.  All identified VA and 
private medical records necessary to make the determination 
reached in this decision have been obtained.  A VA examinations 
were provided in April 2008, and was based on relevant history 
and records review, and described the disability in sufficient 
detail for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence 
indicating that there has been a material change in the service-
connected disorder since this last evaluation.  38 C.F.R. § 
3.327(a).  Evidence received at the Travel Board hearing was 
accompanied by a waiver of initial RO consideration.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2.  

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According to 
the general rating formula, a mental condition which has been 
formally diagnosed, but is without symptoms severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication is evaluated noncompensably 
disabling.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication, 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

On the Veteran's post-deployment examination, he was diagnosed as 
having anxiety disorder and adjustment disorder with disturbance 
of emotions and conduct.  

On a VA examination in April 2008, the Veteran reported isolating 
himself in his apartment after his discharge from service, with 
security barriers.  His neighbors asked him questions about Iraq, 
which bothered him so much he quit his job and moved from Florida 
to Houston, Texas.  He worked as a medical billing and coding 
specialist for six months before moving to Houston.  At the time 
of the examination, he was the manager of a shoe store.  He said 
he never missed work, but admitted to problems at work such as 
outbursts with coworkers and anxiety attacks.  Once, he hit a 
wall and split his knuckles.  He said he worked at least 60 hours 
a week.  He had been married to his current wife for six months, 
and he said she was very supportive of him and helped him cope 
with his anxiety symptoms.  The Veteran stated that he had not 
been in any physical fights, but sometimes he broke or threw 
things when he became angry.  Currently, he was taking prescribed 
medication for his mental health symptoms.  

The Veteran stated that he slept approximately four hours a 
night.  He said he generally had low energy, which he felt may be 
due in part to his busy work scheduled.  He said that he cried a 
few times a week and felt sad almost every day.  He missed his 
daughter, who lived with his ex-wife.  He said he felt irritable 
a few times a week and felt angry about once a week.  He reported 
concentration problems, and continued to experience some anxiety 
symptoms including panic attacks with loss of vision, gasping for 
air, constricted breath, which he said he had every week or two.  
He said he thought about his experiences in Iraq daily.  He said 
he was detached from others and did not make friends.  He avoided 
almost all conversations about his experiences in Iraq and did 
not like discussing them with anyone.  He said he had window 
locks and window alarms, as well as an extra lock on the front 
door.  He called on his wife to check her safety throughout the 
day.  He worked in a mall, but went in the back entrance because 
walking through the mall caused him anxiety.  He avoid any type 
of news story or program that might relate to his experiences in 
Iraq.  He said he had bad dreams related to Iraq twice a week.  
He was not part of any group or church and had no hobbies.  

On mental status examination, the Veteran's grooming and hygiene 
were appropriate, and there were no abnormalities in physical 
activity.  Eye contact was appropriate..  His speech was normal 
for tone, pace and volume.  His thought processes were intact and 
his statements were organized.  At times he became slightly 
tearful and described his mood as down over the past few days.  
His affect was serious and dysphoric.  He reported no history of 
visual or auditory hallucinations and there was no indication 
from his speech or behavior that he was experiencing delusions or 
perceptual disturbances during the interview.  He did not report 
current homicidal or suicidal thoughts, intentions or plans.  He 
was alert and oriented.  He was able to recall only one of three 
times after several minutes in a memory test.  Concentration was 
unimpaired.  General fund of knowledge was poor as he was unable 
to discuss any current events.  His judgment was fair and 
abstraction was poor.  

He was e was also diagnosed as having PTSD, chronic, based on his 
traumatic experiences in Iraq and his development of frequent 
recollections of his experiences there was well as dreams about 
them.  He avoided conversations and stimuli associated with  his 
experiences in Iraq and had detachment from others, irritably and 
concentration problems as well as hypervigilance.  Additionally 
he experienced panic attacks once every week or two despite 
taking medication.  He also had a panic disorder, which appeared 
to be secondary to his PTSD.  He also had depressive symptoms 
including feeling sad or down almost every day, low energy, and 
occasional feelings of anger and irritability, and depressive 
disorder, not otherwise specified, was also diagnosed..  He was 
given a GAF of 55  based on his moderate psychiatric symptoms. 

VA treatment records dated from March 2008 to September 2009 show 
the Veteran's occasional participation in an anxiety management 
group.  In December 2008, he reported anxiety episodes where he 
later would not recall his actions.  It was noted that the had 
been under a lot of stress, as he was unemployed, and his new car 
detailing business was not going well.  In January 2009, he 
disenrolled from a substance dependence treatment program, 
stating that he had obtained employment and was attending school 
full time as well.  His GAF through these records was 50.  

Statements from the Veteran's wife and a VA physician dated in 
June 2010 note that the Veteran was no longer attending school.  
In June 2010, a VA physician wrote that the Veteran was under 
treatment for PTSD, which required regular medical appointments 
and well as individual counseling.  He continued to have 
significant symptoms related to his PTSD that interfered with his 
ability to function in society.  In particular, he had had 
problems in school and had taken a break from education.  He also 
had socialization problems.  

A VA social worker wrote that the Veteran had initially been seen 
in November 2007 for symptoms of anger and chronic sleep 
dysfunction.  He began a psychotropic medical regimen for his 
psychiatric symptoms, with mixed results.  His sleep improved 
slightly, but he continued to struggle with chronic anxiety 
symptoms.  He also had panic symptoms, debilitating symptoms of 
low self-worth, hypervigilance, and hyper mistrust.  He also had 
anger dysfunction.  As a result, his ability to manage stress and 
interpersonal interactions were significantly impaired.  

In June 2010, the Veteran's employer wrote, stating that the 
Veteran had been hired in December 2008 as a customer supervisor.  
His duties included planning and ordering of material, 
coordinating the installation of jobs, and keeping track of the 
status of the installation crew's progress and pay.  
Accommodations were made in February 2009 to enable the Veteran 
to avoid crowds and loud environments, which had improved the 
quality of his work.  He still had days where is PTSD caused him 
difficulties, but he continued to perform well.  

At his hearing before the undersigned in June 2010, he Veteran 
testified concerning his PTSD symptoms, such as social isolation 
and hypervigilance.  

The GAF (Global Assessment of Functioning) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed person avoid friends, neglects family, and is unable to 
work).  GAF scores between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but is 
not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  The Board may favor the opinion of one competent medical 
expert over that of another, if an adequate statement of reasons 
or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Veteran has panic attacks, although not more often than once 
a week.  He has significant anxiety.  He has impaired abstract 
thinking, and disturbances of mood, as well as significant 
difficulty in establishing and maintaining effective work and 
social relationships.  He has problems with anger.  In addition, 
he is hypervigilant, and avoids any reminders of the stressful 
events.  Although the VA examination resulted in a GAF of 55, 
outpatient treatment records show a GAF of 50, reflective of 
serious symptoms.  Taken as a whole, it is the board's judgment 
that the listed and non-listed symptoms more closely approximate 
the criteria for a 50 percent rating.  

However, his disturbances of motivation and mood and reported 
difficulty in establishing and maintaining effective work and 
social relationships more closely approximates the criteria for a 
50 percent rating.  Accordingly, with the resolution of all 
reasonable doubt in the Veteran's favor, a 50 percent rating is 
warranted effective October 27, 2006.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating in excess of 50 percent is not warranted, however.  In 
this regard, his symptoms do not meet any of the criteria for a 
higher rating, nor are his other symptoms, such as hypervigilance 
or anger, comparable to the symptomatology contemplated for a 70 
percent rating.  He has been able to retain employment.  Although 
accommodations have been made, according to his employer, these 
have been concerned with enabling him to avoid all but necessary 
contact with others, and he is able to perform the duties of his 
job.  In any event, the symptoms described by the Veteran, his 
wife, his employer, and his treatment providers all present a 
picture o fan individual with some significant symptoms, but not 
of the nature or severity as to warrant a rating in excess of 50 
percent.  

Additionally, referral for extraschedular consideration is not 
appropriate, because the schedular criteria are explicitly based 
on social and industrial impairment resulting from symptoms 
which, if not listed, are comparable in the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Moreover, all of the Veteran's 
symptomatology has been considered in the grant of the 50 percent 
rating.  Therefore, the rating criteria are adequate, and 
extraschedular consideration is not warranted.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An evaluation of 50 percent for PTSD is granted.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


